Case 3:19-cv-13731-RHC-MJH ECF No. 12 filed 05/06/20              PageID.141      Page 1 of 2



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHERYL ANN JONES, #231789,

              Petitioner,

v.                                                       Case No. 19-13731

SHAWN BREWER,

           Respondent.
_________________________________/

                      OPINION AND ORDER DENYING MOTION
                      FOR A CERTIFICATE OF APPEALABILITY

       Currently before the court is the pro se motion of Petitioner Cheryl Ann Jones for

a certificate of appealability concerning the court’s March 12, 2020 opinion and order

dismissing her habeas petition as untimely under the one-year statute of limitations. In

that order, the court specifically declined to issue a certificate of appealability. (ECF No.

7, PageID.121.) A motion for reconsideration which presents issues already ruled upon

by the court, either expressly or by reasonable implication, will not be granted. Indah v.

U.S. Sec. & Exch. Comm’n, 661 F.3d 914, 924 (6th Cir. 2011). Such is the case here;

Petitioner’s motion simply rehashes her earlier arguments. Petitioner fails to meet her

burden of showing a palpable defect by which the court has been misled or that a

different disposition must result from a correction thereof. E.D. Mich. LR 7.1(h)(3).

       IT IS ORDERED that Petitioner’s motion for a certificate of appealability (ECF

No. 9) is DENIED. This case remains closed.

                                           s/Robert H. Cleland        /z
                                           ROBERT H. CLELAND
                                           UNITED STATES DISTRICT JUDGE
Case 3:19-cv-13731-RHC-MJH ECF No. 12 filed 05/06/20                                       PageID.142     Page 2 of 2



Dated: May 6, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 6, 2020, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner                /x
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\19-13731.JONES.deny.COA.CTB.HEK.docx




                                                                             2
